267 P.3d 742 (2011)
In the Matter of Steven R. WIECHMAN, Petitioner.
No. 103,062.
Supreme Court of Kansas.
December 21, 2011.

ORDER OF REINSTATEMENT
On January 22, 2010, this court suspended the petitioner, Steven R. Wiechman, from the practice of law in Kansas for a period of 1 year. See In re Wiechman, 290 Kan. 70, 222 P.3d 485 (2010). Before reinstatement, the petitioner was required to pay the costs of the disciplinary action, comply with Supreme Court Rule 218 (2010 Kan. Ct. R. Annot. 370), and undergo a hearing pursuant to Supreme Court Rule 219 (2010 Kan. Ct. R. Annot. 370).
On January 27, 2011, the petitioner filed a petition with this court for reinstatement to the practice of law in Kansas. The petition was referred to the Disciplinary Administrator for consideration by the Kansas Board for Discipline of Attorneys, pursuant to Supreme Court Rule 219. On June 24, 2011, a hearing was held before a hearing panel of the Kansas Board for Discipline of Attorneys to consider the petitioner's request for reinstatement.
On September 20, 2011, the panel filed its report setting out the circumstances leading to the petitioner's suspension, a summary of the evidence presented, and its findings and recommendations. The panel unanimously recommended that the petitioner's petition for reinstatement to the practice of law in Kansas be granted. The panel further recommended that the petitioner's reinstatement be conditioned on the following:
"1. the petitioner's agreement that he will meet with female clients in [the] first floor conference room and not in his private office,
"2. the petitioner's agreement that he will meet with female clients in the presence of another staff member [who is not a member of the petitioner's family],
"3. the petitioner's agreement that he will not meet with female clients after regular business hours,
"4. the petitioner's agreement that he will not offer marketing products to clients, and
"5. the petitioner's agreement that he will seek out mental health counseling if the circumstances warrant."
The panel further recommended that should a client make a similar complaint in the future, the petitioner shall be immediately temporarily suspended and that if the evidence supports the complaint at hearing, the petitioner should be disbarred.
The court, after carefully considering the record, accepts the findings and recommendations of the panel that the petitioner be reinstated to the practice of law in Kansas.
IT IS THEREFORE ORDERED that the petitioner be reinstated to the practice of law in the state of Kansas conditioned upon his agreement to the five conditions listed above as well as compliance with the annual continuing legal education requirements and upon his payment of all fees required by the Clerk of the Appellate Courts and the Kansas Continuing Legal Education Commission. When the petitioner has complied with the annual continuing legal education requirements and has paid the fees required by the Clerk of the Appellate Courts and the Kansas Continuing Legal Education Commission, the Clerk is directed to enter petitioner's name upon the roster of attorneys engaged in the practice of law in Kansas.
IT IS FURTHER ORDERED that should a client make a similar complaint in the future to the one made in this disciplinary proceeding, the petitioner shall be immediately temporarily suspended from the practice of law in Kansas, and that if the evidence supports the complaint at hearing, the petitioner shall be disbarred.
IT IS FURTHER ORDERED that this order of reinstatement for Steven R. Wiechman shall be published in the Kansas Reports *743 and the costs of the reinstatement proceeding are assessed to the petitioner.